                                          Case 4:17-cv-06763-JST Document 181 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNERGY PROJECT MANAGEMENT,                        Case No. 17-cv-06763-JST
                                         INC.,
                                   8                    Plaintiff,                          ORDER REMANDING CASE
                                   9              v.                                        Re: ECF No. 179
                                  10
                                         CITY AND COUNTY OF SAN
                                  11     FRANCISCO, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 7, 2021, the Ninth Circuit affirmed in part and vacated in part the Court’s orders

                                  15   granting Defendants’ motions to dismiss, denying leave to amend, and entering final judgment.

                                  16   Synergy Project Mgmt., Inc. v. City and County of San Francisco, No. 19-17558, -- Fed. Appx --,

                                  17   2021 WL 2311946, at *1 (9th Cir. June 7, 2021). The Ninth Circuit affirmed this Court’s

                                  18   dismissal of Plaintiff Synergy Project Management, Inc.’s federal claims without leave to amend.

                                  19   Id. at *1-2. As to Synergy’s state law intentional interference claim, the Ninth Circuit

                                  20   acknowledged an intervening California court decision under which Defendant City and County of

                                  21   San Francisco “could potentially be liable under a tortious interference theory,” although “only if

                                  22   Synergy alleged an independently wrongful act” by the City. Id. at *1. It was left to this Court’s

                                  23   discretion “to either address this issue on remand or, because no federal claims will remain, to

                                  24   remand the claim to state court for resolution.” Id. (citing Carnegie-Mellon Univ. v. Cohill, 484

                                  25   U.S. 343, 357 (1988); 28 U.S.C. § 1367(c)(3)). Synergy filed a petition for rehearing and

                                  26   rehearing en banc, which the Ninth Circuit denied, and the mandate issued on July 28, 2021. ECF

                                  27   No. 179.

                                  28          Since no federal claims in this case remain, the Court declines to exercise jurisdiction over
                                          Case 4:17-cv-06763-JST Document 181 Filed 08/04/21 Page 2 of 2




                                   1   Synergy’s state law intentional interference claim. The case is hereby remanded to San Francisco

                                   2   County Superior Court.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 4, 2021
                                                                                     ______________________________________
                                   5
                                                                                                   JON S. TIGAR
                                   6                                                         United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
